ITEMID: 001-72580
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF GAPONENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1;Pecuniary damage - State to pay outstanding judgment debt;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1953 and lives in the city of Chernigiv, Ukraine.
5. In 1999 the applicant instituted proceedings in the Desnyanskyy District Court against the State Company “Atomspetsbud” to recover unpaid salary. On 5 August 1999 the court awarded him 10,353 Ukrainian hryvnas (UAH) in salary arrears.
6. At the end of 2001, the applicant instituted proceedings in the Pecherskyy District Court of Kyiv against the President of Ukraine, the Cabinet of Ministers of Ukraine, the Ministry of Energy and the Ministry of Justice, for compensation of pecuniary and non-pecuniary damage caused by the non-enforcement of the judgment in his favour. On 29 January 2002 the court found against the applicant, stating that the applicant could have lodged appropriate claims for damages against the State Bailiffs’ Service and not against the above defendants, whose responsibility for the non-enforcement of the judgment had not been proved by the claimant. The applicant did not appeal against this decision under the ordinary appellate and cassation procedures.
7. By an order of 27 June 2002, the debtor company was liquidated and all the writs of execution were forwarded to the liquidation commission which had been established.
8. By a letter dated 4 January 2003 from the Ministry of Justice to other creditors, the applicant became aware that the judgment of 5 August 1999 would not be enforced due to the large number of enforcement proceedings against the debtor. In addition, the Ministry had stated that the enforcement of the judgment by an attachment of property required the special authorisation of the Ministry of Emergencies due to the location of the debtor’s property in the Chernobyl area, contaminated by radioactivity.
9. The judgment apparently remains unexecuted.
10. A description of the relevant domestic law can be found in Mykhaylenky and Others v. Ukraine (nos. 35091/02 and following, §§ 2433, ECHR 2004-XII).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
